Title: To Thomas Jefferson from John Henri Isaac Browere, 15 June 1826
From: Browere, John Henri Isaac
To: Jefferson, Thomas


Thanks Dear Sir,
New York
15 June 1826
For your kind and consolatory Letter of the 6th Inst. The style and spirit of its indiction, would have betrayed its author to men less acquainted with the sage of Monticello, the Author of the Declaration of American Independence, the friend of Washington, the Friend of Science and of Liberty.—None but he, who, has experienced the smiles and vicisitudes of Life, could duly appreciate your document—I have been the child misfortune and misery, and therefore am fully competent to affix its value. I went to Monticello, to see and converse with the acknowledged Benefactor of America; while under his roof, the rites of hospitality were extended to a stranger, he eat at your board, his limbs were refreshed by reposing on your couch, the rising, and the setting sun found him at the Smiling hearth of tried Friend of Virtue and Truth, like the traveller in the Satyrs cave, could I your fellow country man “blow hot and cold within your friendly domicile? was it possible that, while I was receiving your confidence, I could be planning the  injury of your person and feelings. I trust, I feel I am an honorable man, although not quite divested of Juvenile indiscretions,  of this I am sure “The Hospitality of yourself and family has been duly appreciated, and will be forgotten only with the extinction of life.—Forgive me if I once more and for the last time inform you of the motives which influenced my indictions to you on the 20 May last. The enclosed copy from the Richmond Enquirer, gave rise to other, equally, (to me), injurious insertions, which most assuredly have had a tendency in brassing public and private confidence in my skill and moral conduct, which have caused material pecuniary detriment by impressing a dread of harm and danger from the ordeal.Depending on the profession of Modelling & sculpture for a subsistence, think what must have been my feelings and situation, at the withdrawal of my professional support, and public confidence!—without an unspotted reputation what is life? Death is more preferable than dishonor; therefore most respected, venerable Sir I trust my apology for addressing you has been made. The goodness of your heart, your acknowledge Philanthropy, guarantees me your concession; and, I am satisfied.Deeming an act of Justice to corroborate reports I have made bold in enclosing you one of the very many newspaper insertions against me, which I beg you will read at Your leisure.On the very day of the receipt of your 13th Inst. I had completed your full length statue (nudity), and to-morrow I intend, if spared, to commence dressing it in the costume you wore at the time of your delivery of the Declaration of American independence. Understanding that your dress corresponded with that of Mr Laurens President of Congress in 1778 I have commenced the suit. But if Mr Jefferson would condescend to give a full and explicate account of the form & colour of his dress at that very interesting period he will be conferring a particular favor on me, and on the whole American Nation— Dispatch in forwarding the same would be pleasing to the Honorable  Common council of New York, for whom I am preparing your Statue for the 4 July 1826May the Lord of Hosts protect you and yours is the fervent prayer of your obliged FriendJohn H. I. BrowereJno Browere would   request the favor of a tendering his respects to Mrs Randolph & all the family—